      Case 4:20-cv-00918-LPR-JTR Document 16 Filed 12/22/20 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                           CENTRAL DIVISION

CARL STEPHENS                                                            PLAINTIFF

V.                          No. 4:20CV00918-LPR-JTR

CODY MUSSELWHITE,
Taskforce Officer, et al.                                           DEFENDANTS


                                       ORDER

      On November 30 and December 3, 2020, mail sent to Plaintiff Carl Stephens

(“Stephens”) at his address of record, the W.C. “Dub” Brassell Adult Detention

Center (“DBDC”), was returned undelivered, with the notation “No longer housed

at this facility.” Docs. 12 & 13. According to its website, Stephens is no longer

incarcerated in the DBDC. He has not provided the Court with a change of address.

The Court has previously notified Stephens of his obligation, under Local Rule

5.5(c)(2), to maintain a valid mailing address with the Clerk of this Court. Docs. 3

& 14. Furthermore, if he has been released, Stephens must notify the Court whether

he wishes to pursue this lawsuit and, if so, he must file an updated in forma pauperis

application or pay the filing fee for this action.

      IT IS THEREFORE ORDERED THAT:

      1.     The Clerk is directed to mail Stephens a free-world Application to

Proceed In Forma Pauperis.
      Case 4:20-cv-00918-LPR-JTR Document 16 Filed 12/22/20 Page 2 of 2




       2.     If Stephens wishes to continue pursuing this lawsuit, he must, within

thirty (30) days of the date of this Order: (a) file a notice of his current mailing

address; and (b) if he has been released, file a free-world Application to Proceed In

Forma Pauperis, or pay the $400 filing and administrative fees for this action.1 If he

does not timely and properly comply with this Order, this case will be dismissed,

without prejudice, pursuant to Local Rule 5.5(c)(2).

       IT IS SO ORDERED this 22nd day of December, 2020.


                                          ____________________________________
                                          UNITED STATES MAGISTRATE JUDGE




       1
        According to the Court’s records, Stephens has made no payments toward the filing fee
that was assessed in August 2020. See Doc. 3.
                                             2
